CORRECTED REASONS FOR ALLOWANCE 
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed ophthalmic light instrument; specifically, it includes as the distinguishing features, in combination with the other limitations, the claimed “wherein the magnetic attraction being established between the abutment surface and the light source pulls the light instrument into the focal point of the light source.”
 	Regarding independent claim 21 (and its dependents), the prior art does not disclose the claimed ophthalmic light instrument; specifically, it includes as the distinguishing features, in combination with the other limitations, the claimed “plug of the light instrument defines a cavity having at least a first section opening into an entry orifice at the proximal end of the plug and a second section opening into an exit orifice at the distal end of the plug, wherein the light guide extends through the cavity,  wherein the second section, which follows the first section when seen along a distal direction extending from the proximal end of the plug towards a distal end of the plug, has a diameter which is greater than a diameter of the first section, and wherein the cavity is conically divergent starting from the entry orifice towards the exit orifice when seen along the distal direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES C. JONES/Primary Examiner, Art Unit 2872